DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 09/26/2022, with respect to claims 1 and 20 have been fully considered and are persuasive.  The rejection has been withdrawn. Claims 1-15, 31 an 20-27 are allowed as set forth in this Office Action
Applicant's arguments with respect to claims 16 and 28  have been fully considered but they are not persuasive.
Page 14 of the Remarks, Applicants argue JUNG does not disclose an apparatus to: “determine whether a measurement offset is to be applied for a neighbor measurement on a second band based at least in part on an estimated impact of interference from a first band on the second band…” Examiner believes that this argument is not relevant because it is directed to subject matter not found in the claims 16 and 28.
Allowable Subject Matter
Claims 1-15, 20-27, and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Jung et al, US Pub. 2013/0044621 A1, does not teach or fairly suggest the system determin as recited in claims 1 and 20
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 and 28-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being  anticipated by Jung et al, US Pub. 2013/0044621 A1, hereinafter referred to as Jung.
Regarding claims 16 and 28, Jung discloses communication terminal that has the self-interference due to the support of carrier aggregation for transmission and reception, comprising: a memory comprising instructions (fig. 4, memory 412 that inherently comprises instructions); and one or more processors (fig. 4, processor 410), configured to execute the instructions and cause the apparatus to: receive, from a user equipment (UE), at least one of: a neighbor measurement associated with a measurement offset, or information identifying the measurement offset for the neighbor measurement, wherein the measurement offset is an adjustment of a measured value of the measurement offset (p. [0027], [0052], [0053], [0065]-[0066], [0069], and fig. 5, steps 506 and 508) and is based at least in part on an estimated impact of interference from a first band on a second band (p. [0050]-[0052], [0062]-[0065], fig. 5, steps 503-504), and wherein the neighbor measurement is associated with a frequency on the second band; and configure a dual connectivity configuration of the UE based at least in part on the neighbor measurement or the measurement offset (p. [0050]-[0053], [0069], [0076], fig. 5, step 510).   
Regarding claims 17 and 29, Jung discloses wherein the frequency is one of a plurality of frequencies associated with a plurality of neighbor measurements, and wherein the one or more processors are configured to: receive information identifying a selected frequency, of the plurality of frequencies, based at least in part on an estimated impact of the interference on the selected frequency satisfying a threshold, wherein configuring the dual connectivity configuration is based at least in part on the information identifying the selected frequency (see p. [0074], [0076]-[0077]).
	Regarding claim 18, Jung discloses wherein the interference from the first band on the second band is associated with one or more of: a harmonic effect from the first band, an inter-modulation distortion effect from the first band, a modulated spur from the first band, or a radio frequency hardware design of the UE (see p. [0074], [0076]-[0077]).
Regarding claims 19 and 30, Jung discloses wherein the one or more processors are further configured to: determine the measurement offset based at least in part on at least one of: the combination of the first band and the second band, an interference type of the interference, an uplink resource block allocation of the first band, a downlink resource block allocation of the second band, a modified estimated impact of the interference after factoring in radio frequency filter suppression or interference cancellation gain, a normalization factor for desense due to a difference in at least one of channel bandwidth or a number of layers of the second band relative to one or more other bands, an estimate of uplink traffic in a time window, a current traffic type of the UE, historical information, or interference from a cell not associated with the UE (see p. [0074], [0076]-[0077]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI D HOANG/Primary Examiner, Art Unit 2463